Exhibit 10.6
EMPLOYMENT AGREEMENT
 
 
       
This Employment Agreement (this “Agreement”) is made and entered into effective
as of May 4, 2017 (the “Effective Date”) by and between Navidea
Biopharmaceuticals, Inc., a Delaware corporation with a place of business at
5600 Blazer Parkway, Suite 200, Dublin, Ohio 43017-7550 (the “Company” or
“Navidea”) and Jed A Latkin, residing at 340 West 86th Street Apt 6B, New York,
NY 10024 (the “Executive”). The Company and Executive are hereinafter sometimes
collectively referred to as the “Parties.”
 
WHEREAS, the Company has offered to employ Executive as its COO and CFO, and the
Executive desires to accept such employment; and
 
WHEREAS, the Parties wish to establish terms, covenants, and conditions for the
Executive’s employment with the Company through this Employment Agreement (this
“Agreement").
 
       
NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
Parties agree as follows:
 
1. Duties.  From and after the Effective Date, and based upon the terms and
conditions set forth herein, the Company agrees to employ the Executive and the
Executive agrees to be employed by the Company, as the Company’s COO and CFO and
in such additional executive level position or positions as shall be assigned to
him by the Company’s Board of Directors (the “Board”). While serving in such
executive level position or positions, the Executive shall report to, be
responsible to, and shall take direction from the Chief Executive Officer. The
Executive shall, if requested, also serve as a member of Board or as an officer
or director of any affiliate of the Company for no additional compensation.
During the Term (as defined in Section 2 below), the Executive agrees to devote
substantially all of his working time to the position he holds with the Company
and to faithfully, industriously, and to the best of his ability, experience and
talent, perform the duties that are assigned to him. The Executive shall also
observe and abide by the reasonable corporate policies and decisions of the
Company in all business matters.
 
 
The Executive represents and warrants to the Company that Exhibit A attached
hereto sets forth a true and complete list of (a) all offices, directorships and
other positions held by the Executive in corporations and firms other than the
Company and its subsidiaries, and (b) any investment or ownership interest in
any corporation or firm other than the Company beneficially owned by the
Executive (excluding investments in life insurance policies, bank deposits,
publicly traded securities that are less than five percent (5%) of their class
and real estate). The Executive will promptly notify the Board of any additional
positions undertaken or investments made by the Executive during the Term if
they are of a type which, if they had existed on the date hereof, should have
been listed on Exhibit A hereto. As long as the Executive’s other positions or
investments in other firms do not create a conflict of interest, violate the
Executive’s obligations under Section 6 below or cause the Executive to neglect
his duties hereunder, such activities and positions shall not be deemed to be a
breach of this Agreement.
 
2.
Term of this Agreement. Subject to Section 4 hereof, the term of this Agreement
shall be for a period commencing on May 4, 2017 and be automatically renewing
every year (the “Term”), unless terminated earlier pursuant to the termination
provisions set forth in Section 4 of this Agreement. The Term will be renewable
annually with the approval of the Board of Directors and the Executive shall be
given at least 30 days notice prior to the yearly renewal date if the contract
will not be renewed, in which case Executive shall not be entitled to salary or
benefits for the following year.
 
3. Compensation. During the Term, the Company shall pay, and the Executive
agrees to accept as full consideration for the services to be rendered by the
Executive hereunder, compensation consisting of the following:
 
 

 
A.
Salary. The Company shall pay the Executive a salary of Three Hundred Twenty
Five Thousand Dollars ($325,000) per year (the “Base Salary”).
 
B.
Bonus. For each complete calendar year of the Term, the Executive shall have the
opportunity to earn an annual bonus (the “Annual Bonus”) of up to 75% of Base
Salary, as in effect at the beginning of the applicable calendar year during the
Term, based on achievement of annual target performance goals established by the
Committee; provided, however, in the event the market capitalization of the
Company at the end of any calendar year during the Term is at least
$250,000,000, then the Committee may at its sole discretion increase the Annual
Bonus to an amount equal to up to 100% of Base Salary as in effect at the
beginning of the applicable calendar year during the Term. The Committee will,
on an annual basis, review the performance of the Company and of the Executive
in relation to the target performance goals and will pay such Annual Bonus, as
it deems appropriate, in its discretion, to the Executive based upon such
review. Any bonus earned in any calendar year will be paid on or before March
15th of the year following the year such bonus is earned. In order to be
eligible to receive an Annual Bonus, the Executive must be employed by the
Company on the last day of the applicable calendar year with respect to which
the Annual Bonus is to be paid.
 
C.
Benefits. During the Term, the Executive will receive such employee benefits as
are generally available to all executives and officers of the Company.
 
D.
Stock Options.
 
i.
The Committee may, from time to time, grant to the Executive stock options,
restricted stock purchase opportunities and such other forms of equity-based
incentive compensation as it deems appropriate, in its discretion. On the date
of this Agreement, the Committee will grant Executive non-statutory stock
options to purchase 1,000,000 shares of the Company’s common stock, $0.001 par
value (“Common Stock”), at the following values as of the Execution date with a
vesting schedule as follows; 333,334 at Execution Date with a strike price of
$0.65 and an exercise right not below $0.85, 333,333 on December 31, 2017 with a
strike price of $0.75 and an exercise price not below $1.00, and 333,333 on
December 31, 2018 with a strike price of $1.00 and an exercise right not below
$1.25. All awards of equity incentives shall be governed by a separate equity
incentive award agreement, the terms of which shall govern the rights of the
Executive and the Company in the event of any conflict between such agreement
and this Agreement.
ii.
Executive shall receive pro-rata any shares of any spin-out subsidiary of
Navidea as if his options have fully vested at the time of the proposed
spin-out.
 
E.
Vacation. The Executive shall be entitled to twenty-five (25) days of vacation
during each calendar year (prorated for partial years) during the Term, in
accordance with the Company's vacation policies, as in effect from time to time.
 
F.
Expenses. The Company shall reimburse the Executive for all reasonable
out-of-pocket expenses incurred by him in the performance of his duties
hereunder, including expenses for travel, entertainment and similar items,
promptly after the presentation by the Executive, from time-to-time, of an
itemized account of such expenses.
 
G.
Clawback Policy. The Company’s obligation to pay any bonus or stock-based
incentive compensation under paragraphs B. or D. of this Section 3, and the
Executive’s right to receive or retain such compensation, shall be subject to
any policy adopted by the Board of Directors or the Committee (or any successor
committee of the Board with authority over executive compensation) pursuant to
the “clawback” provisions of Section 304 of the Sarbanes-Oxley Act of 2002,
Section 10D of the Securities Exchange Act of 1934 (the “Exchange Act”) or
regulations promulgated thereunder, or pursuant to any rule of any national
securities exchange on which the equity securities of the Company are listed
implementing Section 10D of the Exchange Act or regulations promulgated
thereunder.
 
 

 
4.
Termination.
 
A.
For Cause. The Company may terminate the employment of the Executive prior to
the end of the Term “for cause.” Termination “for cause” shall be defined as a
termination by the Company of the employment of the Executive occasioned by:
 
i.
the failure by the Executive to cure a willful breach of a material duty imposed
on the Executive under this Agreement or any other written agreement between
Executive and the Company within 15 days after written notice thereof by the
Company;
ii.
the continuation by the Executive after written notice by the Company of a
willful and continued neglect of a duty imposed on the Executive under this
Agreement;
iii.
acts by Executive of fraud, embezzlement, theft or other material dishonesty
directed against Navidea;
iv.
the Executive is formally charged with a felony (other than a traffic offense),
or a crime involving moral turpitude, that in the reasonable good faith judgment
of the Board, results in material damage to the Company or its reputation, or
would materially interfere with the performance of Executive’s obligations under
this Agreement; or
v.
any condition which either results from the Executive’s substantial dependence,
as reasonably determined in good faith by the Board, on alcohol, or on any
narcotic drug or other controlled or illegal substance.
vi.
Neglect or dereliction of duties by the Executive or failure to rectify specific
performance deficiencies identified by the Company in writing in a performance
review within sixty (60) days.
 
In the event of termination by the Company “for cause,” all salary, benefits and
other payments shall cease at the time of termination, and the Company shall
have no further obligations to the Executive.
 
B.
Resignation. If the Executive resigns for any reason (other than Good Reason (as
defined in paragraph G of this Section 4 below)), all salary, benefits and other
payments (except as otherwise provided in paragraph G of this Section 4) shall
cease at the time such resignation becomes effective. At the time of any such
resignation, the Company shall pay the Executive the value of any accrued but
unused vacation time, and the amount of all accrued but previously unpaid Base
Salary through the date of such termination. The Company shall promptly
reimburse the Executive for the amount of any expenses incurred prior to such
termination by the Executive as required under paragraph F of Section 3 above.
 
C.
Disability, Death. The Company may terminate the employment of the Executive
prior to the end of the Term if the Executive has been unable to perform his
duties hereunder or a similar job for a continuous period of six (6) months due
to a physical or mental condition that, in the opinion of a licensed physician,
will be of indefinite duration or is without a reasonable probability of
recovery for a period of at least six (6) months. The Executive agrees to submit
to an examination by a licensed physician of his choice in order to obtain such
opinion, at the request of the Company, made after the Executive has been absent
from his place of employment for at least six (6) months. The Company shall pay
for any requested examination. However, this provision does not abrogate either
the Company’s or the Executive’s rights and obligations pursuant to the Family
and Medical Leave Act of 1993, and a termination of employment under this
paragraph C shall not be deemed to be a termination “for cause.”
 
 

 
If during the Term, the Executive dies or the Executive’s employment is
terminated because of the Executive’s disability, all salary, benefits and other
payments shall cease at the time of death or termination due to disability,
provided, however, that the Company shall pay such other amounts or provide such
other benefits required to be paid or provided to the Executive or the
Executive's estate under any plan, program, policy, practice, contract, or
arrangement in which the Executive or the Executive's estate is eligible to
receive such payments or benefits from the Company, for the longer of twelve
(12) months after such death or termination or the full unexpired Term on the
same terms and conditions (including cost) as were applicable before such death
or termination. In addition, for the first six (6) months of any disability, as
defined under Section 409A of the Internal Revenue Code of 1986, as amended, and
any guidance thereunder, that results in the Executive being unable to perform
any gainful activity, the Company shall pay to the Executive the difference, if
any, between any cash benefits received by the Executive from a
Company-sponsored disability insurance policy and the Executive’s salary
hereunder in accordance with paragraph A of Section 3 above. At the time of any
such termination, the Company shall pay the Executive or Executive’s estate, the
value of any accrued but unused vacation time, and the amount of all accrued but
previously unpaid Base Salary through the date of such termination. The Company
shall promptly reimburse the Executive or Executive’s estate for the amount of
any expenses incurred prior to such termination by the Executive as required
under paragraph F of Section 3 above.
 
Notwithstanding the foregoing, if the Company reasonably determines that any of
the benefits described in this paragraph C may not be exempt from federal income
tax, then for a period of six (6) months after the date of the Executive’s
termination, the Executive shall pay to the Company an amount equal to the
stated taxable cost of such coverages. After the expiration of the six-month
period, the Executive or Executive’s estate shall receive from the Company a
reimbursement of the amounts paid by the Executive.
 
D.
Termination Without Cause or by Executive for Good Reason. A termination
“without cause” is a termination of the employment of the Executive by the
Company that is not “for cause” and not occasioned by the resignation, death or
disability of the Executive. If the Executive’s employment is terminated by the
Company without cause or by the Executive for Good Reason (whether before the
end of the Term or, if the Executive is employed by the Company under paragraph
E of this Section 4, after the Term), the Company shall, at the time of such
termination, pay to the Executive the severance payment provided in paragraph F
of this Section 4 together with the value of any accrued but unused vacation
time and the amount of all accrued but previously unpaid Base Salary through the
date of such termination and shall provide him with all benefits to which he is
entitled under paragraph C of Section 3 above for the duration of the Severance
Period (as defined below). Furthermore all share options listed in section 3(D)
shall vest immediately and the Executive shall have the right for six monhts (6)
post the Termination date to exercise such share options. The Company shall
promptly reimburse the Executive for the amount of any expenses incurred prior
to such termination by the Executive as required under paragraph F of Section 3.
 
If the Company terminates the employment of the Executive because it has ceased
to do business or substantially completed the liquidation of its assets or
because it has relocated to another city and the Executive has decided not to
relocate also, such termination of employment shall be deemed to be without
cause.
 
E.
End of the Term of this Agreement. Except as otherwise provided in paragraphs F
and G of this Section 4 below, the Company may terminate the employment of the
Executive at the end of the Term without any liability on the part of the
Company to the Executive, provided that if the Executive continues to be an
employee of the Company after the Term ends, his employment shall be governed by
the terms and conditions of this Agreement, but he shall be an employee at will
and his employment may be terminated at any time by either the Company or the
Executive without notice and for any reason not prohibited by law or no reason
at all. If the Company terminates the employment of the Executive at the end of
the Term, the Company shall, at the time of such termination, pay to the
Executive the value of any accrued but unused vacation time and the amount of
all accrued but previously unpaid base salary through the date of such
termination. The Company shall promptly reimburse the Executive for the amount
of any reasonable expenses incurred prior to such termination by the Executive
as required under paragraph F of Section 3 above.
 
 

 
F.
Severance. If the employment of the Executive is terminated by the Company not
for cause as defined in Section 4 (A), except as per the right to not renew the
contract at the end of term, or if the employment of the Executive is terminated
by the Company without cause or by the Executive for Good Reason (whether before
the end of the Term or, if the Executive is employed by the Company under
paragraph E of this Section 4 above, after the Term has ended), then, subject to
Executive’s execution and non-revocation of a general release in favor of the
Company, its affiliates and their current and former officers, directors and
employees, in form reasonably satisfactory to the Company, the Executive shall
be paid, as severance, (i) Executive’s Base Salary, as in effect at the time of
such termination, during the Severance Period as if the Executive had not been
terminated and remained an employee of the Company through the expiration of
such period representing the remander of his term , and all unvested stock
options under section 3(D) shall vest immediately and remain exerciseable for
the Severance Period. For purposes of this Agreement, “Severance Period” means
the period of time commencing immediately after Executive’s separation of
service from the Company through the date that is twelve (12) months following
such separation date, plus an additional two (2) months for every fully
completed year of Executive’s service to the Company.
 
G.
Change of Control Severance. In addition to the rights of the Executive under
the Company’s employee benefit plans (paragraph C of Section 3 above) but in
lieu of any severance payment under paragraph F of this Section 4 above, if
there is a Change in Control of the Company (as defined below) during the Term
and within six (6) months thereafter the employment of the Executive is
concurrently or subsequently terminated (i) by the Company without cause, (ii)
by the expiration of the Term, or (iii) by the resignation of the Executive
because he has reasonably determined in good faith that his titles, authorities,
responsibilities, salary, bonus opportunities or benefits have been materially
diminished, that a material adverse change in his working conditions has
occurred, or the Company has breached this Agreement (clause (iii) of the first
paragraph of this Section 4(G) shall mean “Good Reason”), the Company shall pay
the Executive, as a severance payment, at the time of such termination, in an
amount equal to (A) Executive’s Base Salary, as in effect at the time of such
termination, during the Severance Period as if the Executive had not been
terminated and remained an employee of the Company through the expiration of
such period, (B) a bonus equal to one (1) year of Base Salary (as in effect on
the date of termination) plus an additional two months of Base Salary for every
fully completed year of Executive’s service to the Company payable in equal
bi-monthly installments during the Severance Period, and one (1) year of Bonus
(as maximum allowable in effect on the date of termination) plus an additional
two months of prorated bonus for every fully completed year of Executive’s
service to the Company payable in equal bi-monthly installments during the
Severance Period, (C) without duplication to (B), the unpaid bonus, if any, for
the year in which the termination occurs, prorated to the date of termination of
Executive’s employment, to be paid at the time the Company pays bonuses to other
senior executives of the Company and (D) the remaining unvested stock options
from 3(D) shall vest immediately. The Company shall promptly reimburse the
Executive for the amount of any expenses incurred prior to such termination of
the Executive as required under paragraph F of Section 3 above. Notwithstanding
the foregoing, before the Executive may resign pursuant to clause (iii) of this
paragraph, the Executive shall deliver to the Company a written notice of the
Executive’s intent to terminate his employment thereunder, and the Company shall
have been given a reasonable opportunity to cure any such act, omission or
condition within thirty (30) days after the Company’s receipt of such notice.
 
 

 
For the purpose of this Agreement, a Change in Control of the Company has
occurred when: (a) any person (defined for the purposes of this paragraph G to
mean any person within the meaning of Section 13(d) of the Exchange Act), other
than Navidea, an employee benefit plan created by its Board of Directors for the
benefit of its employees, or a participant in a transaction approved by its
Board for the principal purpose of raising additional capital, either directly
or indirectly, or an Affiliate of such participant, acquires beneficial
ownership (determined under Rule 13d-3 of the regulations promulgated under
Section 13(d) of the Exchange Act) of securities issued by Navidea having thirty
percent (30%) or more of the voting power of all the voting securities issued by
Navidea in the election of directors at the next meeting of the holders of
voting securities to be held for such purpose; (b) a majority of the directors
elected at any meeting of the holders of voting securities of Navidea are
persons who were not nominated for such election by the Board or a duly
constituted committee of the Board having authority in such matters; (c) the
stockholders of Navidea approve a merger or consolidation of Navidea with
another person other than a merger or consolidation in which the holders of
Navidea’s voting securities issued and outstanding immediately before such
merger or consolidation continue to hold voting securities in the surviving or
resulting corporation (in the same relative proportions to each other as existed
before such event) comprising eighty percent (80%) or more of the voting power
for all purposes of the surviving or resulting corporation; or (d) the
stockholders of Navidea approve a transfer of substantially all of the assets of
Navidea to another person other than: (i) a transfer to a transferee, eighty
percent (80%) or more of the voting power of which is owned or controlled by
Navidea or by the holders of Navidea’s voting securities issued and outstanding
immediately before such transfer in the same relative proportions to each other
as existed before such event, or (ii) a transfer following which Navidea
continues the operation of one or more lines of business that were operated by
Navidea prior to the transfer, and a class of Navidea’s common stock remains
registered under Section 12 of the Exchange Act. The Parties agree that for the
purpose of determining the time when a Change of Control has occurred that if
any transaction results from a definite proposal that was made before the end of
the Term but which continued until after the end of the Term and such
transaction is consummated after the end of the Term, such transaction shall be
deemed to have occurred when the definite proposal was made for the purposes of
the first sentence of this paragraph G of Section 4. Notwithstanding the
foregoing, before the Executive may resign pursuant to clause (iii) of the first
paragraph of this Section 4(G), the Executive shall deliver to the Company a
written notice of the Executive’s intent to terminate his employment thereunder,
and the Company shall have been given a reasonable opportunity to cure any such
act, omission or condition within thirty (30) days after the Company’s receipt
of such notice.
 
H.
Benefit and Stock Plans. In the event that a benefit plan, equity plan or award
agreement which covers the Executive has specific provisions concerning
termination of employment, or the death or disability of an employee (e.g., life
insurance or disability insurance), then such benefit plan, equity plan or award
agreement shall control the disposition of the benefits or awards thereunder.
 
I.
Resignation of All Other Positions. Upon termination of the Executive's
employment hereunder for any reason, the Executive shall be deemed to have
resigned from all positions that the Executive holds as an officer or member of
the Board (and any committee thereof) of the Company or any of its affiliates.
 
J.
Cooperation. The Parties agree that certain matters in which the Executive will
be involved during the Term may necessitate the Executive's cooperation
following termination of his employment. Accordingly, following the termination
of the Executive's employment for any reason, to the extent reasonably requested
by the Board, the Executive shall cooperate with the Company in connection with
matters arising out of the Executive's service to the Company; provided that,
the Company shall make reasonable efforts to minimize disruption of the
Executive's other activities. The Company shall reimburse the Executive for
reasonable expenses incurred in connection with such cooperation and, to the
extent that the Executive is required to spend substantial time on such matters,
the Company shall compensate the Executive at an hourly rate based on the
Executive's Base Salary on the date of termination.
 
 

 
5.
Proprietary Information Agreement. Executive has executed a Proprietary
Information Agreement as a condition of employment with the Company. The
Proprietary Information Agreement shall not be limited by this Agreement in any
manner, and the Executive shall act in accordance with the provisions of the
Proprietary Information Agreement at all times during the Term.
 
6.
Non-Competition. Executive agrees that for so long as he is employed by the
Company under this Agreement and for one (1) year thereafter, the Executive will
not:
 
A.
enter into the employ of or render any services to any person, firm, or
corporation, which is engaged, in any part, in a Competitive Business (as
defined below);
 
B.
engage in any directly Competitive Business for his own account;
 
C.
become associated with or interested in through retention or by employment any
Competitive Business as an individual, partner, shareholder, creditor, director,
officer, principal, agent, employee, trustee, consultant, advisor, or in any
other relationship or capacity; or
 
D.
solicit, interfere with, or endeavor to entice away from the Company, any of its
customers, strategic partners, or sources of supply.
 
 
Nothing in this Agreement shall preclude Executive from taking employment in the
banking or related financial services industries nor from investing his personal
assets in the securities or any Competitive Business if such securities are
traded on a national stock exchange or in the over-the-counter market and if
such investment does not result in his beneficially owning, at any time, more
than one percent (1%) of the publicly-traded equity securities of such
Competitive Business. “Competitive Business” for purposes of this Agreement
shall mean any business or enterprise:
 
a.
which is engaged in the development, commercialization or distribution of drugs
and/or systems for use in detection, diagnosis or treatment of cancer,
inflammatory or immune-related diseases, including without limitation the
development, commercialization or distribution of radiopharmaceuticals for such
purposes, or
 
b.
which reasonably could be understood to be competitive in the relevant market
with products and/or systems described in clause a above, or
 
c.
in which the Company engages in during the Term pursuant to a determination of
the Board and from which the Company derives a material amount of revenue or in
which the Company has made a material capital investment.
 
 
The covenant set forth in this Section 6 shall terminate immediately upon the
substantial completion of the liquidation of assets of the Company or the
termination of the employment of the Executive by the Company without cause or
at the end of the Term.
 
        7.    Arbitration. Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
Columbus, Ohio, in accordance with the non-union employment arbitration rules of
the American Arbitration Association (“AAA”) then in effect. If specific
non-union employment dispute rules are not in effect, then AAA commercial
arbitration rules shall govern the dispute. If the amount claimed exceeds
$100,000, the arbitration shall be before a panel of three arbitrators. Judgment
may be entered on the arbitrator’s award in any court having jurisdiction. The
Company shall indemnify the Executive against and hold him harmless from any
attorney’s fees, court costs and other expenses incurred by the Executive in
connection with the preparation, commencement, prosecution, defense, or
enforcement of any arbitration, award, confirmation or judgment in order to
assert or defend any right or obtain any payment under paragraph C of Section 4
above or under this sentence; without regard to the success of the Executive or
his attorney in any such arbitration or proceeding.
 
 

 
8. 
Attorneys’ Fees and Expenses. Except as otherwise provided in Section 7, in the
event that any action, suit, or other legal or equitable proceeding is brought
by either party to enforce the provisions of this Agreement, or to obtain money
damages for the breach thereof, then the party which substantially prevails in
such action (whether by judgment or settlement) shall be entitled to recover
from the other party all reasonable expenses of such litigation (including any
appeals), including, but not limited to, reasonable attorneys' fees and
disbursements.
 
9. 
Governing Law. The Agreement shall be governed by and construed in accordance
with the laws of the State of Ohio without regard to its conflicts of laws
principles.
 
10. 
Jurisdiction; Service of Process. Except as otherwise provided in Section 7, any
action or proceeding arising out of or relating to this Agreement shall be
brought exclusively in the state or federal courts located in New York, New York
and each of the Parties irrevocably submits to the jurisdiction of each such
court in any such action or proceeding, waives any objection it may now or
hereafter have to venue or to convenience of forum, agrees that all claims in
respect of the action or proceeding shall be heard and determined only in any
such court and agrees not to bring any action or proceeding arising out of or
relating to this Agreement in any other court. The Parties agree that either or
both of them may file a copy of this Section with any court as written evidence
of the knowing, voluntary and bargained agreement between the Parties
irrevocably to waive any objections to venue or to convenience of forum. Process
in any action or proceeding referred to in the first sentence of this section
may be served on any party anywhere in the world
 
11. 
Waiver of Jury Trial. THE PARTIES HEREBY UNCONDITIONALLY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING DIRECTLY OR
INDIRECTLY OUT OF, RELATED TO, OR IN ANY WAY CONNECTED WITH THE PERFORMANCE OR
BREACH OF THIS AGREEMENT, AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED
BETWEEN THEM. The scope of this waiver is intended to be all encompassing of any
and all disputes that may be filed in any court or other tribunal (including,
without limitation, contract claims, tort claims, breach of duty claims, and all
other common law and statutory claims). THIS WAIVER IS IRREVOCABLE, MEANING THAT
IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS, OR MODIFICATIONS TO THIS
AGREEMENT AND RELATED DOCUMENTS. In the event of litigation, this Agreement may
be filed as a written consent to a trial by the court.
 
12. 
Validity. The invalidity or unenforceability of any provision or provisions of
this Agreement shall not affect the validity or enforceability of any other
provision of the Agreement, which shall remain in full force and effect.
 
 

 
13. 
Compliance with Section 409A of the Internal Revenue Code. It is intended that
this Agreement comply with Section 409A of the Internal Revenue Code of 1986, as
amended, and any guidance thereunder (“Section 409A”). If, when the Executive's
employment with the Company terminates, the Executive is a "specified employee"
as defined in Section 409A(a)(1)(B)(i), and if any payments under this
Agreement, including payments under Section 4, will result in additional tax or
interest to the Executive under Section 409A(a)(1)(B) ("Section 409A
Penalties"), then despite any provision of this Agreement to the contrary, the
Executive will not be entitled to payments until the earliest of (a) the date
that is at least six months after termination of the Executive's employment for
reasons other than the Executive's death, (b) the date of the Executive's death,
or (c) any earlier date that does not result in Section 409A Penalties to the
Executive. As soon as practicable after the end of the period during which
payments are delayed under this provision, the entire amount of the delayed
payments shall be paid to the Executive in a lump sum. Additionally, if any
provision of this Agreement would subject the Executive to Section 409A
Penalties, the Company will apply such provision in a manner consistent with
Section 409A during any period in which an arrangement is permitted to comply
operationally with Section 409A and before a formal amendment to this Agreement
is required. For purposes of this Agreement, any reference to the Executive's
termination of employment will mean that the Executive has incurred a
"separation from service" under Section 409A. No payments to be made under this
Agreement may be accelerated or deferred except as specifically permitted under
Section 409A. Any payments that qualify for the “short-term deferral” exception
or another exception under Section 409A of the Code shall be paid under the
applicable exception. Each payment of compensation under this Agreement shall be
treated as a separate payment of compensation for purposes of Section 409A. To
the extent that any reimbursements provided under this Agreement constitute
deferred compensation subject to Section 409A, such amounts shall be paid or
reimbursed to Executive promptly, but in no event later than December 31 of the
year following the year in which the expense is incurred. The amount of any such
payments eligible for reimbursement in one year shall not affect the payments or
expenses that are eligible for payment or reimbursement in any other taxable
year, and Executive’s right to such payments or reimbursement shall not be
subject to liquidation or exchange for any other benefit.
 
14. 
Entire Agreement. This Agreement, together with the Proprietary Information
Agreement referenced above, constitutes the entire understanding between the
Parties with respect to the subject matter hereof, and supersedes all
negotiations, prior discussions, and preliminary agreements to this Agreement.
This Agreement may not be amended except in writing executed by the Parties.
 
15. 
Effect on Successors of Interest. This Agreement shall inure to the benefit of
and be binding upon heirs, administrators, executors, successors and assigns of
each of the Parties. Notwithstanding the above, the Executive recognizes and
agrees that his obligation under this Agreement may not be assigned without the
consent of the Company. The Company, however, may assign its rights and
obligations under this Agreement.
 
16. 
Counterpart Signatures. This Agreement may be signed in counterparts, each of
which when so executed and delivered shall be an original, but all such
counterparts together shall constitute one and the same instrument. A fully
signed copy, pdf or facsimile copy of this Agreement shall be deemed an
original.
 
[signature page follows]


 

Exhibit 10.6
IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date first written above.
 
 
NAVIDEA BIOPHARMACEUTICALS, INC.
 
EXECUTIVE:
 
 
 
 
By:
/s/ Michael M. Goldberg
 
/s/ Jed A. Latkin
Name:
Michael M. Goldberg
 
Jed A. Latkin
Its:
CEO
 
 

 
 


 

 
Exhibit A
 
 
 
 
 


 
